Order and judgment reversed on the law and the facts, with ten dollars costs and disbursements, and motion for summary judgment denied, with ten dollars costs. Though it was not necessary in the admiralty action that the administratrix of Joseph Auditore be made a party, she should be given an opportunity to defend this action. The defense interposed by the Susquehanna Steamship Company in the admiralty action raised the issue as to whether or not the running of the lay days was suspended by reason of the alleged strike, but the issues in that action were not tried, and judgment was entered by default, without knowledge on her part that Joseph Auditore, her deceased husband, had executed the bond. She had no knowledge of the judgment in the Admiralty Court until the time to open the default had expired. The pleadings present an issue which, in justice to the administratrix, should be tried. Lazansky, P. J., Young, Scudder and Tompkins, JJ., concur; Kapper, J., dissents and votes to affirm.